DETAILED ACTION
Quayle Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 11 September 2019 and 21 July 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
The first reference, Beasley U.S. Patent 6,240,946, cited in the U.S. Patents section of the IDS filed 11 September 2019 has a scrivener’s error and has been corrected to cite the proper patent number.  The foreign reference, JP-2004124982, cited in the same IDS, has been crossed out and subsequently not considered because applicant did not include a copy of the foreign reference in the file wrapper.  The examiner has located the foreign reference and the included the foreign document with this mailing and cited it on the 892.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of steam purge inlets must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Allowable Subject Matter
Claims 1-28 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art fails to anticipate or make obvious the body outlets have a cross-sectional flow area tapering down from adjacent to the flow control element to an end connection, along with the other limitations of the claims.
The closest prior art of record, Beasley (U.S. Patent 6,240,946) in view of Yamatake (JP 2004124982), in further view of Yli-Koski (U.S. Patent 9,677,687) fails to make obvious all of the limitations set forth in Claims 1 and 6.
Regarding claim 1, Beasley discloses a multiport valve (switch valve as seen in FIG. 2, 3), comprising: a valve body 12 comprising a body inlet 18 coaxial to a first axis (18 is coaxial with stem 28, 
Beasley is silent regarding the ball outlet area being larger than the ball inlet area, the flow control element being able to overlap the ball outlet with portions of two of the body outlets, and the body outlets have a cross-sectional flow area tapering down from adjacent to the flow control element to an end connection.
However, Yamatake teaches the flow control element (valve element 5, Fig. 1) rotatable about the first axis to overlap the ball outlet with portions of two of the body outlets (valve element 5 is rotatable about shaft 1, para. 006, see Fig. 1; see valve 5 may be rotated such that each hole 18, 19 is open to 50%, para. 0012, see Fig. 4b) (FIG. 1, 4b).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Beasley by making it possible for the flow control element to simultaneously overlap two of the body outlets, as taught by Yamatake, for the purpose of achieving the desired flow capabilities of the valve to allow fluid to pass to multiple outlets simultaneously.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Beasley by making the outlet area larger than the inlet area, as taught by Yli-Koski, for the purpose of reducing turbulent flow which causes noise and potential damage to the internal components of the valve.
However, neither alone nor in combination with the other references, Beasley, Yamatake, and Yli-Koski fail to anticipate or make obvious the body outlets have a cross-sectional flow area tapering down from adjacent to the flow control element to an end connection.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters: 
the drawing objection which states the plurality of steam purge inlets must be shown or the feature(s) canceled from the claim(s).
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER D BALLMAN/Examiner, Art Unit 3753                                                                                                                                                                                                        
/CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753